Citation Nr: 0920526	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  08-05 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for status post right 
inguinal hernia repair, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1961 to 
February 1982. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Regional 
Office (RO) that confirmed and continued the 10 percent 
evaluation in effect for status post right inguinal hernia 
repair.

The Board notes that the issue of evaluation of varicose 
veins, bilateral, status post left greater saphenous vein 
stripping, was addressed in the February 2008 statement of 
the case.  However, the Veteran's substantive appeal 
contained argument pertaining only to his hernia, which is 
the only issue certified by RO to the Board.  Accordingly, 
this decision is limited to the issue set forth on the 
preceding page.


FINDING OF FACT

The Veteran's status post right inguinal hernia repair is 
manifested by some pain and nontender scarring, but there is 
no recurrent hernia.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for status 
post right inguinal hernia repair have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7338 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For an increased compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In a June 2007 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his claim 
for an increased rating, as well as what information and 
evidence he must submit and what information and evidence 
will be obtained by VA.  In addition, the June 2007 letter, a 
February 2008 letter, an August 2008 letter, and a March 2009 
letter each further advised the Veteran of the necessity of 
providing medical or lay evidence demonstrating the nature 
and symptoms of his condition, the severity and duration of 
the symptoms, and the impact of the condition and symptoms on 
his employment.  The June 2007 and August 2008 letters also 
provided examples of pertinent medical and lay evidence that 
the Veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to a higher rating.  The 
June 2007, February 2008, and March 2009 letters advised the 
Veteran of how the VA assigns an effective date and the type 
of evidence which impacts such.  Finally, the August 2008 
letter provided the relevant rating criteria for his hernia 
disability.  The case was thereafter readjudicated in 
December 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the report 
of a VA examination, VA treatment records, pharmacy records, 
and statements by the Veteran.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by responding to notices 
and providing evidence and argument.  Thus, the Veteran has 
been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  Therefore, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Sanders, supra; Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question 
as to which of two evaluations apply, assigning the higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Id. at 594.  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The Veteran contends that he is entitled to an increased 
rating for status post right inguinal hernia repair.  Such 
disability has been rated as 10 percent disabling under 38 
C.F.R. § 4.114, Diagnostic Code 7338.  The 10 percent rating 
has been in effect for more than twenty years.  A disability 
which has been continuously rated at or above any evaluation 
for 20 or more years will not be reduced to less than such 
evaluation except upon a showing that such rating was based 
on fraud.  Therefore, the 10 percent evaluation is protected 
and cannot be reduced.  38 U.S.C.A. § 110 (West 2002).

Diagnostic Code 7338 provides a noncompensable evaluation for 
a small reducible inguinal hernia; for one that is without 
true hernia protrusion; and for any preoperative inguinal 
hernia that is remediable.  A 10 percent evaluation is 
appropriate for a recurrent postoperative hernia that is 
readily reducible and well supported by a truss or belt.  A 
30 percent evaluation is appropriate for a small recurrent 
postoperative hernia, or an unoperated irremediable hernia, 
that is not well supported by truss or is not readily 
reducible.  A 60 percent evaluation is appropriate for a 
large postoperative recurrent hernia that is considered 
inoperable, that is not well supported under ordinary 
conditions, and that is not readily reducible.  When there 
are bilateral inguinal hernias and both are compensable, the 
more severely disabling hernia is evaluated and 10 percent is 
added for the second hernia.  38 C.F.R. § 4.114, Diagnostic 
Code 7338.

The evidence supporting the Veteran's claim consists of his 
allegations regarding the severity of his status post right 
inguinal hernia repair.  In a June 2007 letter, the Veteran 
said that after he eats, his stomach hurts so much that he 
cannot work until over two hours later.  The Veteran was 
afforded a VA examination in July 2007.  He reported that he 
developed a right inguinal hernia while in the service.  He 
said that since his repair he has had fairly good response 
but in 1997 he started getting pain in the right groin and he 
still has pain in the groin.  At times the pain in the groin 
is severe.  He reported he is not able to work more than two 
hours because of discomfort.  After two hours of working in 
the garden he will have to sit down because of pain in the 
groin as well as pain in his legs.  However, the examiner 
noted that the Veteran was a somewhat unclear historian in 
that regard.  

In the September 2007 notice of disagreement, the Veteran 
asserted that he feels pain in his hernia and has been 
suffering since November 18, 1997.  A February 2008 VA 
outpatient treatment report shows that when the Veteran was 
seen, the main complaint had been his inguinal hernia.  The 
Veteran reported that he was still having a lot of pain and 
problems walking.  

The Veteran complained in the February 2008 VA Form 9 and an 
August 2008 letter that the VA doctors evaluate him as though 
there has been no change in his condition, despite his 
reports to them regarding his symptoms and suffering.  He 
also urges the VA to grant him a higher rating because since 
February 2007, he has been required to pay a copayment for 
certain medications which previously did not require a 
copayment.  He said that his has paralyzed him financially, 
leaving him without money for food and with a home on the 
verge of foreclosure.  However, even if true, that is not an 
appropriate basis to grant an increased rating for inguinal 
hernia repair.         

The evidence against the Veteran's claim includes the medical 
evidence of record.  Upon examination during the July 2007 VA 
examination, the examiner reported that the Veteran was very 
pleasant and cooperative and in no apparent distress.  He was 
a moderately unclear historian and he seemed anxious.  He was 
complaining of pain which was five out of ten in level of 
intensity in the right groin.  On the right side of the groin 
there was an 11 centimeter scar, which was white, nontender, 
nonadherent, non-depressed, well nourished, and non-
ulcerated.  There was a 5 centimeter scar in the right groin, 
which was nontender, slightly depressed, well nourished, non-
ulcerated, and minimally disfiguring.  There was no recurrent 
hernia noted.  The assessment was right inguinal hernia 
repair.

Although during a February 2008 outpatient visit, the 
Veteran's main complain had been his inguinal hernia, the 
examiner did not make any clinical findings regarding the 
inguinal hernia and it was not discussed in the examiner's 
assessment and plan.  Additionally, other VA treatment 
reports from September 2006 to November 2008 are negative for 
any current complaints, findings or treatment regarding the 
inguinal hernia, although it was repeatedly reported in the 
Veteran's history.  

While the evidence reflects the Veteran's subjective 
complaints of pain, the Board finds that the medical findings 
on examination are of greater probative value than his 
statements regarding the current severity of his right 
inguinal hernia repair.  There is no evidence showing a 
recurrent hernia.  Indeed, during the July 2007 VA 
examination, there was no recurrent hernia noted, the 
presence of which is necessary to warrant a 10 percent 
rating.  Thus, the 10 percent evaluation currently assigned 
adequately addresses his subjective complaints in the absence 
of objective findings.  However, the evidence simply does not 
support, or more nearly approximate, the criteria for a 30 
percent evaluation in the absence of a finding 
of a current hernia.  38 C.F.R. § 4.7.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for an increased rating for status post right 
inguinal hernia repair, currently evaluated as 10 percent 
disabling.

Although the Board is sympathetic to the Veteran's 
contentions, the Veteran, to some extent, appears to be 
raising an argument couched in equity in that he is 
contending that the benefits to which he is entitled do not 
adequately compensate him because he is unable to afford his 
basic living expenses.  However, the Board is bound by the 
law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board 
further observes that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  Smith 
(Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
[citing Office of Personnel Management v. Richmond, 496 U.S. 
414, 426 (1990)].

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An increased rating for status post right inguinal hernia 
repair is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


